DETAILED ACTION
Receipt of Arguments/Remarks filed on January 15 2021 and August 2 2021 is acknowledged. Claims 1-18, 20-22, 24-26, 28, 34 and 36 were/stand cancelled. Claims 19 and 35 were amended. Claims 19, 23, 27, 29-33, and 35 are pending. Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 22 2019. Claims 19, 23, 27 and 29-33 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 17 2020 was considered by the examiner.


Claim Objections
Claim 19 is objected to because of the following informalities:  in the recitation:  -CO-O-R-D the connection between “R” and “D” is an underline not a dash.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 recites a concentration of organosilane that does not limit now amended claim 19.  Specifically the same concentration of 1% to 8% is recited in both claim 19 and 23.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 23, 27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdin et al. (WO 2012163869, cited in the Office action mailed on February 26 2019) as evidenced by Yu et al. (WO 2014124066, cited in the Office action mailed on February 26 2019).
Applicant Claims
	The instant application claims a cosmetic composition for caring for keratin fibers, comprising, in a cosmetically acceptable medium: (i) one or more organosilanes chosen from 3-aminopropyltriethoxysilane (APTES) and/or oligomers thereof; (ii) one or more cationic polymers having a charge density greater than or equal to 4 meq/g (elected species polydimethyldiallylammonium chloride), and (iii) one or more cationic surfactants wherein the pH of the composition ranges from 3 to 7 wherein the amount of organosilane(s) ranges from 1 to 8% by weight, relative to the total weight of the composition and the amount of cationic polymers ranges from 0.1 to 15% by weight, relative to the total weight of the composition.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Bourdin et al. is directed to a composition comprising an alkoxysilane and a modified starch and cosmetic use thereof.   Exemplified (page 37) is a composition comprising 3-aminopropyltriethoxysilane in 1%. The composition has a pH of 9.  The composition contains cetylstearyl alcohol in 3.5% and myristyl myristate, cetyl palmitate and stearyl stearate in 0.7% (both reading on the instantly claimed fatty substance).   The 3-aminopropyltriethoxysilane is the preferably alkoxysilane and is present in an amount ranging from 0.05 to 20% (page 7, lines 23-30).  Another example (example 2) is a composition B comprising 3-aminopropyltriethoxysilane in 5% and a pH of 9.  Composition C comprises cetylstearyl alcohol in 3%.  Composition C has a pH of 3.5. Composition C also comprises a cationic polymer (amino silicone) in 0.58% (60% of 0.96) and cationic surfactant (behenyltrimethylammonium chloride) in 1.1% (0.79 or 1.58).   It is taught that composition B and C are mixed in a 50/50 weight ratio and cationic polymers, cationic surfactants, silicones, etc. and mixtures of these compounds (page 13, lines 22-28).  Cationic polymers preferred include dimethyldiallylammonium chloride homopolymers copolymers such as Merquat 100 (page 22, lines 22-27).  Preferable cationic surfactants include cetyltrimethyl ammonium salts (page 28, lines 2-3). Anions preferred include chloride (page 26, line 26).    Cationic surfactant concentrations range from 0.01 to 15% by weight (page 28, lines 9-10).  The conditioning agents is present in an amount from 0.01 to 20% by weight (page 35, lines 21-33).   
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Bourdin et al. suggests more than one conditioning agent can be included and conditioning agents include cationic polymers and cationic surfactants and exemplifies the combination of cationic polymers and cationic surfactants, Bourdin et al. does not expressly teach cetyltrimethylammonium chloride and polydimethyldiallylammonium chloride with the aminopropyltriethoxysilane.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize both cationic polymers and cationic surfactants as conditioning agents.  One skilled in the art would have been motivated to prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize cetyltrimethylammonium chloride as the cationic surfactant.  One skilled in the art would have been motivated to utilize this cationic surfactant as it is a preferable one taught by Bourdin et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize polydimethyldiallylammonium chloride (i.e. Merquat 100) as the cationic polymer.  One skilled in the art would have been motivated to utilize this polymer as it a preferable cationic polymer as taught by Bourdin et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught cationic polymers and surfactants as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Regarding the claimed amount of 3-aminopropyltriethoxysilane, firstly Bourdin et al. exemplifies an amount reading on the claims.  Secondly, Bourdin et al. generally teaches an amount overlapping the instantly claimed amount.  Regarding the claimed amount of cationic surfactant, Bourdin et al. suggests an overlapping amount.  Regarding the claimed amount of cationic polymers, Bourdin et al. suggests an amount of conditioning agent overlapping with the amounts claimed.  Regarding the claimed amount of fatty substances, Bourdin et al. exemplifies amounts reading on the claims.  
Regarding the claimed pH, Bourdin et al. exemplify a composition which when formed would result in a pH falling within the range claimed (i.e. a 50/50 weight mixture of a composition with a pH 3.5 and 9).

Claims 19, 23, 27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Plos et al. (WO 2012055805, cited on PTO Form 1449) in view of Bourdin et al. as evidenced by Yu et al.
Applicant Claims
	The instant claims are set forth above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Plos et al. is directed to a cosmetic composition comprising a fatty-chain alkoxysilane and a siliceous cosmetic agent.  Example 3 teaches a fatty-chain alkoxysilane of formula I in 10% including octyltriethoxysiloxane and an alkoxysilane other than the compound of formula I including aminopropyltriethoxysilane in 10%, a 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Plos et al. teach cationic surfactants such as trimethylcetylammonium chloride, Plos et al. does not exemplify its use.  While Plos et al. suggest cationic polymers can be included, Plos et al. does not expressly teach their inclusion.  However, this deficiency is cured by Bourdin et al.
cationic polymers, cationic surfactants, silicones, etc. and mixtures of these compounds (page 13, lines 22-28).  Cationic polymers preferred include dimethyldiallylammonium chloride homopolymers copolymers such as Merquat 100 (page 22, lines 22-27).  Preferable cationic surfactants include cetyltrimethyl ammonium salts (page 28, lines 2-3). Anions preferred include chloride (page 26, line 26).    Cationic surfactant concentrations range from 0.01 to 15% by weight (page 28, lines 9-10).  The conditioning agents is present in an amount from 0.01 to 20% by weight (page 35, lines 21-33).   
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plos et al. and Bourdin et al. and utilize a cationic surfactant such as trimethylcetylammonium chloride.  One skilled in the art would have been motivated to utilize this surfactant as Plos et al. teach Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plos et al. and Bourdin et al. and utilize a fatty substance.  One skilled in the art would have been motivated to utilize a fatty substances as Plos et al. teach they can be included.  One skilled in the art would have been motivated to utilize this compound for their conditioning effects as taught by Plos et al.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Plos et al. and Bourdin et al. and utilize aminopropyltriethoxysilane.  One skilled in the art would have been motivated to utilize this silane as it is an especially preferred and exemplified silane taught in Plos et al.

It is noted that fatty substances, cationic polymer and cationic surfactants are all taught as conditioning agents.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
Regarding the claimed charge density, Yu et al. teaches that Merquat 100 has a cationic charge density of about 6.19 meq/g (page 3, lines 27-29).  
Regarding the claimed amount of cationic surfactant, Plos et al. teaches an overlapping range.  Regarding the claimed amount of organosiliane, Plos et al. teaches an overlapping range. Regarding the claimed amount of cationic polymer, Bourdin et al. teaches an overlapping amount.   Regarding the claimed amount of fatty substances, Plos et al. teaches an overlapping range.  In the case where the claimed ranges prima facie case of obviousness exists. See MPEP 2144.05.

Response to Arguments/Declaration under Rule 132
It is noted that the examiner called Applicants representative Christine Norris on September 9th 2021 to indicate that if claims 27 and 30 were incorporated into the independent claim that the claim would be allowable as this would result in the claims being commensurate in scope with the presented data.  However, the examiner was informed that Applicants did not wish to narrow the scope to this particular combination.  

Applicants’ arguments filed January 15 2021 and August 2 2021 have been fully considered but they are not persuasive. 
Applicants’ argue that the evidence provided in the specification and the declaration filed August 26 2019 demonstrated unexpected results and was sufficient to rebut any alleged case of obviousness.  It is argued that none of Bourdin, Yu or Plos teach or suggest the use of the claimed cationic polymers and the recited pH can have any effect on the conditioning properties.  It is argued that claim 19 has been amended to recite from 1 to 8% by weight organosilane.  It is argued that newly submitted declaration (the Chesneau Declaration) describes additional testing performed to support rebuttal of the alleged prima facie case of obviousness.  Applicants then argue that the Chesneau declaration establishes that composition A conferred better long-lasting detangling properties than comparative composition B (i.e. lacking the claimed cationic polymer).  

A Declaration is due full consideration and weight for all that it discloses.Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5)whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339(Fed. Cir. 2007)). 
With regards to the Chesneau declaration and the previously submitted declaration, the examiner cannot agree that the declarations provide sufficient evidence to support the unexpectedness of the full scope of the claims.  While the declarations show a side by side comparison, the declaration is not commensurate in scope and it is not clear that the comparison is to the closest art.   Firstly, Bourdin et al. exemplifies a composition B comprising 3-aminopropyltriethoxysilane in 5% and a pH of 9.  ust be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). Note: MPEP 716.02(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616